Exhibit 99.1 Chris Olivera Vice President Corporate Communications and Public Affairs GameStop Corp. (817) 722-7253 Matt Hodges Divisional Vice President Investor Relations GameStop Corp. (817) 424-2126 GAMESTOP ANNOUNCES ACQUISITION OF SPAWN LABS AND AGREEMENT TO ACQUIRE IMPULSE, INC. Streaming technology company and digital distribution platform further advances GameStops digital strategy Media conference call with executives scheduled for Monday, April 4 GRAPEVINE, Texas, (March 31, 2011)  GameStop Corp. (NYSE: GME), the world's largest multichannel video game retailer, today announced the acquisition of Spawn Labs, a streaming technology company. In addition, GameStop announced it has entered into an agreement to purchase Impulse, Inc., a subsidiary of Stardock Systems, Inc., and a leader in digital distribution. The Impulse acquisition is subject to customary closing conditions and is expected to close in May 2011. Spawn Labs, part of the GameStop network, brings patented technology and a talented team of technologists with unique game streaming and virtualization expertise. The Spawn Labs team will work closely with GameStops existing R&D group to develop GameStops growing suite of digital game products and services. Once the Spawn Labs integration and testing on a new consumer interface is complete, users will have immediate access to a wide selection of high-definition video games on demand on any Internet-enabled device. Our customers are gaming in many locations and on many devices, and we need to deliver the same great immersive experience that they have come to expect, said GameStop President Tony Bartel. Spawn Labs and Impulse provide a customer-friendly and publisher-friendly way for us to accomplish this. Impulse, Inc. provides a proven digital distribution platform that allows users to quickly and easily find their favorite games and download them to their Internet-connected devices. J. Paul Raines, chief executive officer of GameStop, said, With these important acquisitions, we will continue to make appropriate investments related to our multichannel strategy. GameStop is uniquely positioned to be the leader in both the physical and digital gaming space. For users, developers and publishers, Impulse will offer three specific components: · Impulse::Client - allows gamers to have instant access to a library of more than 1,100 games on day one as well as the ability to manage their game-related downloads and purchases. · Impulse::Reactor  provides content publishers customer friendly DRM and copy protection tools. It also allows developers to enable achievements, account management, friend lists, chat, multiplayer lobbies, and cloud storage within their games. · Impulse::Publisher  allows publishers to manage all aspects of their game with powerful real-time reporting and management tools. Impulse, Inc. will remain an actively running business with full integration on GameStop.com anticipated within the next few months. To learn more about Impulse, Inc. and Spawn Labs, visit www.impulsedriven.com and www.Spawnlabs.com. Media Conference Call Information Tony Bartel, president and Shawn Freeman, senior vice president and general manager of digital for GameStop will host a media conference call at 10 a.m. Central Time (11 a.m.
